UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7531



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (2:88-cr-00076-jcc; 2:92-cv-00016-jcc).


Submitted:   January 17, 2008             Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Harris seeks to appeal the district court’s order

treating his “Motion to Reopen and Supplement Original Filed Motion

to Vacate Sentence Pursuant to 28 U.S.C. § 2255” as a successive 28

U.S.C. § 2255 (2000) motion, and dismissing it on that basis.             The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”           28 U.S.C. § 2253(c)(2)

(2000).     A prisoner satisfies this standard by demonstrating that

reasonable     jurists   would   find    that   any    assessment   of    the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Harris has not made the

requisite    showing.     Accordingly,     we   deny    a   certificate   of

appealability and dismiss the appeal.

            Additionally, to the extent that Harris has filed his

motion pursuant to Fed. R. Civ. P. 60(b), we construe Harris’

notice of appeal and informal brief as an application to file a

second or successive motion under 28 U.S.C. § 2255.           United States


                                  - 2 -
v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                     In order to

obtain authorization to file a successive § 2255 motion, a prisoner

must   assert      claims   based      on   either:   (1)   a   new     rule   of

constitutional law, previously unavailable, made retroactive by the

Supreme    Court    to   cases    on   collateral     review;   or    (2)   newly

discovered evidence, not previously discoverable by due diligence,

that would be sufficient to establish by clear and convincing

evidence    that,    but    for   constitutional      error,    no    reasonable

factfinder would have found the movant guilty of the offense.                  28

U.S.C. §§ 2244(b)(2), 2255 (2000).             Harris’ claims do not satisfy

either of these criteria. Therefore, we deny authorization to file

a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       - 3 -